              Case 1:20-cv-00150-JCG Document 60              Filed 05/13/21    Page 1 of 1
                                UNITED STATES COURT OF INTERNATIONAL TRADE
                                            ONE FEDERAL PLAZA
                                          NEW YORK, N.Y. 10278-0001


  CHAMBERS OF
Jennifer Choe-Groves
        Judge

                                                                        May 13, 2021
   Via CM/ECF

                       Re:   SeAH Steel Corporation v. United States
                             Court No. 20-00150

   Dear Counsel:

         The court is considering staying this action pending a final decision in the appeal of
   NEXTEEL Co. v. United States, 44 CIT __, 475 F. Supp. 3d 1378 (2020), appeal docketed, No.
   2021-1334 (Fed. Cir. Dec. 21, 2020).

           The court will accept responses from the Parties addressing whether this action should be
   stayed on or before Monday, May 17, 2021. Each Party’s response to this letter may be no
   longer than 5 pages in length.

          Please contact my case manager, Mr. Steve Taronji, at (212) 264-1611 with any
   questions. Thank you for your assistance and cooperation.


                                                                        Very truly yours,

                                                                        /s/ Jennifer Choe-Groves
                                                                       Jennifer Choe-Groves, Judge


   Cc:      Steve Taronji
            For Docketing
